DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-4 in the reply filed on 06/17/2022 is acknowledged.  Withdrawal of Claims 5-8, in the reply filed by the Applicant on 06/17/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-208584, filed on 10/27/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 04/24/2020, 11/24/2021, 06/14/2022, and 07/12/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “a specific depth position D being a position where the Ni intensity is 0.5% of the maximum value of the Ni intensity” renders the claim indefinite.  It is unclear as to how the maximum value of the Ni intensity is calculated in terms of parameters, location of the product where the optical emission spectrometry is conducted.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the phrase to mean any position within the nickel-cobalt-iron diffusion layer under any parameters.

	In regards to Claim 2, the term “content of cobalt 0.2 g/m2 or higher” renders the claim indefinite.  It is unclear as to what how such a property is provided for layer, which is three-dimensional, to have units in square meters as opposed to cubic meters; therefore, the metes and bounds the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean that the layer contains cobalt.

In addition to the rejections set forth above, Claims 2-4 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. US 2014/0050971 (Tomomori).
In regards to Claims 1-4, Tomomori teaches a surface-treated steel sheet for battery cases provided comprising a nickel-cobalt alloy layer, wherein a Co/Ni value at the surface of the nickel-cobalt alloy layer is within a range of 0.1-1.5 determined by Auger electron spectroscopy analysis (Abstract, Claim 1).  Tomomori also teaches that an iron-nickel diffusion layer and/or an iron-nickel-cobalt diffusion layer can form between the nickel-cobalt layer and steel sheet (Claim 4) – corresponding to a surface-treated steel sheet, comprising :a steel sheet, and a nickel-cobalt-iron diffusion layer formed as an outermost surface layer on the steel sheet (instant Claim 1), further comprising an iron-nickel diffusion layer between the steel sheet and the nickel-cobalt-iron diffusion layer (instant Claim 4).  Although Tomomori does not explicitly teach the limitations directed towards a content of Ni, Co, and Fe being determined on intensity as set forth in instant Claim 1, ratio of the content of Fe with respect to Co as set forth in instant Claim 3, given that Tomomori teaches a product with a substantially similar structure and method of manufacture as that of the instant application, one of ordinary skill in the art would expect such a product to exhibit substantially similar properties, including composition and physical properties.  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Tomomori teaches a process of making a surface treated steel sheet, including providing a steel sheet as a base sheet (¶17), wherein subsequent layers of a nickel-cobalt alloy layer (¶19) and a nickel under-plating underneath the alloy layer (¶29), wherein the under-plated nickel can be formed using a commonly used Watts bath (¶29), and in some embodiments comprise a bath of 200-350 g/L nickel sulfate, 20-60 g/L nickel chloride, 10-50 g/L boric acid, with a pH range of 1.5-5.0, in a bath temperature of 40-80 °C and a current density of 1-40 A/dm2 (¶33).  Tomomori additionally teaches that the nickel-cobalt alloy plating bath can comprise a Watts bath of 10-300 g/L nickel sulfate, 20-60 g/L nickel chloride, 10-250 g/L cobalt sulfate and 10-40 g/L boric acid, with a pH range of 1.5-5.0, in a bath temperature of 40-80 °C and a current density of 1-40 A/dm2 wherein the Co/Ni ratio is within a range of 0.1-3.0 (¶28), followed by a heat treatment of continuous annealing is used for the deposited layers, such as a range of 600-900 °C for a range of 3-120 seconds (¶35).  This is the same method used by Applicants to produce the claimed product.  In particular, Applicant teaches a method of manufacturing the surface-treated steel sheet, including providing a steel sheet, and providing a nickel plating bath that can include a Watts bath with a composition of 200-350 g/L nickel sulfate, 20-60 g/L nickel chloride, 10-50 g/L boric acid, with a pH range of 3.0-4.8, in a bath temperature of 40-80 °C and a current density of 0.5-60 A/dm2 (¶¶57-58).  The Applicant also teaches that a nickel-cobalt alloy plating bath is then provided, including maintaining the cobalt/nickel ratio to be from 0.05-1.0 (¶61), wherein a Watts bath containing 10-300 g/L nickel sulfate, 20-60 g/L nickel chloride, 10-250 g/L cobalt sulfate and 10-40 g/L boric acid, with a pH range of 1.5-5.0, in a bath temperature of 40-80 °C and a current density of 1-40 A/dm2  (¶61), wherein a heat treatment condition may be selected according the structure of the layers within the surface-treated steel sheet, but can include a temperature range of 480-900 °C, for a range of 3 seconds to 2 minutes (¶65).  Furthermore, Applicant teaches that the surface-treated steel sheet after undergoing heat treatment can have such a nickel-cobalt-iron diffusion layer on the outermost surface of the steel sheet (Figs. 3-4).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including layers of the same composition and structure as that of the instant application, a content of Ni, Co, and Fe being determined on intensity as set forth in instant Claim 1, and ratio of the content of Fe with respect to Co as set forth in instant Claim 3, wherein a nickel-cobalt-iron diffusion layer is formed as an outermost surface layer on the steel sheet, with a content of nickel to cobalt ratio substantially overlapping with that of the instant application as taught in ¶73 instant specification.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Japanese Patent Application Publication No. JP 2007-122940 (Sakamoto) teaches a manufacturing method of a battery container inexpensive and having high corrosion resistance and high battery characteristics, and to provide the battery container manufactured by the manufacturing method of the battery container and a battery using the battery container, wherein  both sides of a steel plate are plated with nickel or nickel alloy, heat diffusion treatment is conducted after nickel plating or nickel alloy plating, the steel plate is formed in a cylindrical shape with bottom, and the outer surface or a part of the outer surface is plated with nickel again (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784